                                       1 JACOB W. CUTLER (SBN 264988)
                                          e-mail: jcutler@slpattorney.com
                                       2 KAREN WALLACE (SBN 272309)
                                          e-mail: kwallace@slpattorney.com
                                       3 STRATEGIC LEGAL PRACTICES, APC
                                         1840 Century Park East, Suite 430
                                       4 Los Angeles, CA 90067
                                         Telephone: (310) 929-4900
                                       5 Facsimile: (310) 943-3838

                                       6 Attorneys for Plaintiffs
                                         PETER V. BALESTRERI and ARLENE M. BALESTRERI
                                       7

                                       8 STEPHEN H. DYE (SBN 104385)
                                          e-mail: sdye@schnader.com
                                       9 CHARLES F. HARLOW (SBN 200702)
                                          e-mail: charlow@schnader.com
                                      10 SCHNADER HARRISON SEGAL & LEWIS LLP
                                         650 California Street, 19th Floor
                                      11 San Francisco, CA 94018
                                         Telephone: (415) 364-6700
                                      12 Facsimile: (415) 364-6785
SCHNADER HARRISON SEGAL & LEWIS LLP
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736




                                      13 Attorneys for Defendants
      TELEPHONE: (415) 364-6700




                                         FORD MOTOR COMPANY and MARIN COUNTY
         FAX: (415) 364-6785




                                      14 FORD

                                      15

                                      16                       UNITED STATES DISTRICT COURT

                                      17                     NORTHERN DISTRICT OF CALIFORNIA

                                      18                          (SAN FRANCISCO DIVISION)

                                      19
                                      20 PETER V. BALESTRERI and ARLENE M.     Case No. 3:19-cv-08429-VC
                                         BALESTRERI,
                                      21
                                                         Plaintiffs,           [PROPOSED] ORDER GRANTING JOINT
                                      22                                       STIPULATION TO EXTEND TIME FOR
                                                 vs.                           DEFENDANTS TO FILE RESPONSIVE
                                      23                                       PLEADING TO FIRST AMENDED
                                         FORD MOTOR COMPANY; MARIN             COMPLAINT
                                      24 COUNTY FORD; and DOES 1 through 10,
                                         inclusive,
                                      25                                       Court: 4, 17th Floor (Hon. Vince Chhabria)
                                                         Defendants.
                                      26

                                      27

                                      28
                                                                            1
                                              [PROPOSED] ORDER RE JOINT STIPULATION EXTENDING TIME TO FILE
                                                                 RESPONSIVE PLEADING
                                       1

                                       2
                                                                                 [PROPOSED] ORDER
                                       3

                                       4
                                                    The Court, having considered the Joint Stipulation to Extend Time for Defendants to File
                                       5
                                           Responsive Pleading to First Amended Complaint filed jointly by the parties, the Declaration of
                                       6
                                           Counsel and upon finding that good cause exists, hereby ORDERS as follows:
                                       7
                                                    1.       The Joint Stipulation to Extend Time for Defendants to File Responsive Pleading
                                       8
                                           to First Amended Complaint and all related deadlines is GRANTED;
                                       9
                                                    2.       The last day for Defendants to file a responsive pleading to the First Amended
                                      10
                                           Complaint, currently March 26, 2020, and all associated and related deadlines are hereby
                                      11
                                           vacated; and,
                                      12
SCHNADER HARRISON SEGAL & LEWIS LLP
  650 CALIFORNIA STREET, 19TH FLOOR




                                                    3.       The last day for Defendants to file a responsive pleading to the First Amended
    SAN FRANCISCO, CA 94108-2736




                                      13
      TELEPHONE: (415) 364-6700
         FAX: (415) 364-6785




                                           Complaint is extended thirty (30) days to April 25, 2020.
                                      14

                                      15

                                      16
                                           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                      17

                                      18

                                      19
                                           Dated:        March 30, 2020
                                      20

                                      21                                                  Hon. Vince Chhabria
                                                                                          United States District Court Judge
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                               2
                                                 [PROPOSED] ORDER RE JOINT STIPULATION EXTENDING TIME TO FILE
                                                                    RESPONSIVE PLEADING
